                   Case 2:20-cr-00148-JLR Document 31 Filed 11/10/20 Page 1 of 2




1

2

3

4                                  UNITED STATES DISTRICT COURT

5                                WESTERN DISTRICT OF WASHINGTON

6                                               AT SEATTLE

7
     UNITED STATES OF AMERICA,
8                                                              Case No. CR20-148JLR
                                 Plaintiff,
9             v.                                               DEFENDANT’S WAIVER OF IN-
                                                               PERSON APPEARANCE AND
10   KELLY JACKSON,                                            CONSENT TO PROCEED BY
                                                               VIDEO/TELEPHONIC
11                               Defendant.                    CONFERENCE

12

13            I, Kelly Jackson, the above named defendant, acknowledge that I have been advised by
14   my lawyer and the Court – by this form -- that pursuant to the Federal Rules of Criminal
15   Procedure and the Sixth Amendment to the U.S. Constitution, I generally have the right to be
16   personally present in open court to any hearing involving a criminal proceeding to which I am a
17   party.
18            I am scheduled to have the following hearing(s) on (fill in date):
19            November 10, 2020
20            I have been advised by my lawyer that because of coronavirus disease 2019 (COVID-19),
21   the Governor of the State of Washington has issued an Emergency Proclamation and Chief Judge
22   Ricardo S. Martinez in the Western District of Washington has issued a General Order 02-__
23   regarding Emergency Hearings. As a result, I cannot currently be personally present in open
24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 1
               Case 2:20-cr-00148-JLR Document 31 Filed 11/10/20 Page 2 of 2




1    court for this scheduled hearing. Therefore, I wish to waive my right to be personally present in

2    open court for the above-hearing(s), and acknowledge that my right to due process under the

3    Constitution is best protected by moving forward with the hearing(s) by video/telephonic

4    conference.

5           I have discussed with my lawyer this consent to appear and participate by

6    video/telephonic conference and have agreed to the same.

7           I have also authorized by lawyer to electronically execute this form on my behalf.

8

9           Dated this 10th day of November, 2020

10

11
                                                  /s/ R. Goldsmith
12
                                              Lawyer’s signature, electronically executed,
13
                                                  On behalf of (Defendant)
14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 2
